Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-2006

Mishra v. Nolan
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5236




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Mishra v. Nolan" (2006). 2006 Decisions. Paper 810.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/810


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-5236
                                     ___________

                                 AKHIL K. MISHRA,
                                         Appellant

                                           v.

                           RICHARD NOLAN, Lead Agent,
                           Drug Enforcement Administration
                              _____________________

                   On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                             (D.C. Civil No. 05-cv-00693)
                   District Judge: Honorable Thomas M. Hardiman
                             ________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 22, 2006

              Before: RENDELL, AMBRO and ROTH*, Circuit Judges.

                                 (Filed: June 29, 2006)
                                    _____________

                              OPINION OF THE COURT
                                  _____________

PER CURIAM

      In 2000 Akhil K. Mishra was convicted after a jury trial of selling drug


*Judge Roth assumed senior status on May 31, 2006.
paraphernalia. Five years later he filed a pro se complaint alleging that Richard Nolan, a

DEA agent who testified for the prosecution, knowingly made false statements during

Mishra’s trial so that Mishra could be convicted and his property seized. Mishra seeks

restoration of “judicial integrity and public confidence” and a new trial. In response,

Nolan moved to dismiss on numerous grounds, including the statute of limitations and

absolute immunity.

       Construing the complaint as a Bivens action, the District Court agreed with Nolan

that the complaint was untimely and that even if it were not, Nolan enjoys absolute

immunity from suit for his in-court testimony pursuant to Briscoe v. LaHue, 460 U.S. 325

(1983). Accordingly, the court dismissed Mishra’s complaint. This appeal followed.1

       We agree with the District Court that Mishra’s claim is untimely. Mishra had two

years to file suit from the “final significant event necessary to make the claim suable.”

Ross v. Johns-Manville Corp., 766 F.2d 823, 826 (3d Cir. 1985) (citation omitted);

Napier v. Thirty or More Unidentified Federal Agents, 855 F.2d 1080 (3d Cir. 1988)

(holding that Bivens actions are governed by the applicable state law statute of

limitations); Haugh v. Allstate Ins. Co., 322 F.3d 227, 233 (3d Cir. 2003) (noting that the

Pennsylvania limitations period in tort cases is two years). Because the trial ended in


  1
    We have jurisdiction under 28 U.S.C. § 1291 and review the District Court’s
judgment de novo. Wilson v. Rackmill, 878 F.2d 772 (3d Cir. 1989) (absolute
immunity); Gibson v. Superintendent of NJ Dept. of Law and Public Safety, 411 F.3d 427
(3d Cir. 2005) (statute of limitations).



                                             2
June 2000 and the alleged wrongdoing occurred prior to that date, this case was

commenced woefully late. Moreover, we agree with the District Court that there is no

basis for tolling. Accordingly, we will affirm the order of the District Court. Nolan’s

motion for summary action is denied as moot.




                                            3